DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed on July 11, 2022 claims 21, 23, 25 and 27 have been amended and claims 29-33 have been added. Accordingly, claims 21-33 are pending and under examination.
The amendment to claim 23 overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, in the Office Action dated April 13, 2022. The amendment to claims 21 and 25 overcome all prior art rejections in the Office Action dated April 13, 2022. As to independent claims 21 and 25, Larson discloses the self-expanding filter includes a permeable mesh but fails to specifically discloses the mesh is a braided mesh and the proximal end portion of the self-expanding filter body is attached to the distal end portion of the catheter. Examiner notes that blood filter comprises a braided mesh is old and well known in the art and the proximal end of the filter body is attached to the distal end portion of the catheter is also old and well known in the art in view of US Patent No. 5,549,626 issued to Miller et al. and US Patent No. 6,068,645 issued to Tu.  
 
Terminal Disclaimer
The terminal disclaimer filed on July 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  U.S. Patent No. 10,799,331, U.S. Patent No. 10,695,159 and U.S. Patent No. 10,016,266 has been reviewed and is accepted.  The terminal disclaimer has been recorded. Therefore, the non-statutory double patenting rejection in the Office Action dated April 13, 2022 is hereby withdrawn.

Claim Objections
Claim 24 recites the limitation “the self-expanding filter body comprises a permeable nitinol mesh”. It is understood that Applicant intended to recite “the permeable braided mesh comprises a permeable nitinol mesh” which is referred back to “a permeable braided mesh” in claim 1, line 4.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 27 recites the limitation of “wherein expanding the thrombus engagement member comprises expanding the thrombus engagement member such that it engages the blood vessel.” (emphasis added). This limitation is nowhere to be found in the specification and drawings of the present application. Attention is directed to Fig. 18, which is reproduced below, the figure shows that rounded feature 920 is not in engagement with the blood vessel wall. Examiner contends that if the rounded feature 920, which is under high rotational speed, is in engagement with the blood vessel wall then the delicate liner of the inner surface of the blood vessel wall will be damaged. 

    PNG
    media_image1.png
    314
    574
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-28 are rejected under 35 U.S.C. 103 as unpatentable over Larson (US 2003/0216774, which is cited in the most recent Office Action) in view of Miller et al. (US 5,549,626) and further in view of  Andrews (US 5,154,724, which is cited in the most recent Office Action).

Referring to claim 21, Larson discloses a system for removing a vascular thrombus from a blood vessel of a patient (para [0016]), comprising: 
an outer catheter 28 or 14 (Figs. 1-2) having a lumen and a distal end portion; 
a self-expanding filter body including a permeable mesh 16 (Figs. 1-2, para [0019]-[0020]) configured for blood to pass therethrough and having a proximal end portion with a tapered shape and an open distal end sized to conform to an inner wall of the blood vessel when deployed in the blood vessel, wherein the distal end of the filter body is configured to be deployed distally with respect to the distal end portion of the outer catheter (Fig. 5, which is another embodiment of filter, show the filter is deployed distally with respect to the distal end portion of the catheter 28); and 
an inner catheter 18 (Figs. 1-2) configured to extend through the lumen of the catheter 28 or 14 and through the self-expanding filter body 16, the inner catheter having a thrombus engagement member and wherein the inner elongated engagement member and the thrombus engagement member are longitudinally slidable for disrupting and removing the thrombus from the blood vessel (attention is directed to paragraphs [0016]-[0017]. Based on the disclosures in the paragraphs [0016]-[0017] examiner contends that one of ordinary skill in the art will understand that the device 18 as disclosed by Larson can be an atherectomy device) and wherein the self-expanding filter body is adapted for capturing thrombus material that has been acted upon by the thrombus engagement member (para [0008]).
Larson discloses the invention substantially as claimed except for disclosing (1) the mesh of the self-expanding filter body is a braided mesh and the proximal end portion of the self-expanding filter body is attached to the distal end portion of the catheter and (2) the thrombus engagement member of the atherectomy device 18 is being expandable to an expanded profile having an expanded diameter sized for contacting the thrombus when deployed in the blood vessel.
As to item (1), however, in the same field of endeavor, which is a blood filter for removing thrombus from a blood vessel, Miller discloses a self-expanding filter body 13 including a permeable braid mesh configured for blood to pass therethrough and having a proximal end portion with a tapered shape and an open distal end sized and the proximal end portion of the self-expanding filter body 13 is attached to the distal end portion of the catheter 17 (Figs. 2-4, col. 4, ln 37-44: “the filter may be deployed by pushing the inner catheter 17 so as to expel the filter from the stationary outer catheter 14 or it may be deployed by pulling the outer catheter 14 while holding the inner catheter 17 stationary. In either case, once the filter braid is free of the constraint of the outer catheter 14, it will expand into a funnel-like shape, expansion of the proximal portion of the filter being prevented by its attachment to the distal end of the inner catheter 17.”) Apparently, the advantage of making the mesh body from braid process is to impart stability to the mesh body in the expanded configuration (in col. 4, ln 48-50 Miller suggests the filter can be made by the braiding process as disclosed in US 4,655,771. In col. 2, ln 23-28 of US 4,655,771, which is issued to Wallsten, discloses “it is preferred to arrange the crossing thread elements in such a manner as to form a sort of braided configuration which may be varied as desired and for example imitate some known type of weaving, for example according to the principle of a plain weave. The object of this is to impart to the tubular body the necessary stability.”). Therefore, it would have been obvious to one of ordinary skill in the art to have made the mesh of self-expanding filter body of Larson from a braiding process as suggested by Miller to improve the stability of the filter when the filter is in an expanded configuration. Furthermore, it would have been obvious to one of ordinary skill in the art to have attached the proximal end of the filter body of Larson to the distal end of the catheter as suggested by Miller to provide more space inside the filter to collect thrombus material.
As to item (2), however, in the same field of endeavor, which is an atherectomy device for removing a vascular thrombus from a blood vessel of a patient, Andrews discloses the advantages of the incrementally expandable cutter is to overcome the problems of time consuming because of using a series of cutting device of varying size and high risk to patient due to repeating inserting and removing of the cutting devices from the patient (Figs. 4 and 7-8, col. 1, ln 40-54), thereby, reducing the risk and the length of the operation. Therefore, it would have been obvious to one of ordinary skill in the art to have used the atherectomy device as suggested by Andrews with the system of Larson so that it too would have the same advantages.

Referring to claim 22, the modified system of Larson discloses the system of claim 21 wherein the inner catheter 18 is moveable linearly with respect to the outer catheter 28 or 14 such that thrombus engagement member moves linearly as it engages the thrombus (Andrews: Fig. 4 and 7-10. Larson: para [0032]).

Referring to claim 23, the modified system of Larson discloses the system of claim 21 wherein further comprising an outer catheter 28 having a lumen, and wherein the catheter 14 is configured to be received in the outer catheter (Fig. 1 of Larson reference).

Referring to claim 24, the modified system of Larson discloses the system of claim 21 wherein the self-expanding filter body comprises a permeable nitinol mesh (Larson: para [0019]-[0020]).

Referring to claim 25, the modified system of Larson (see rejection of claim 21 above) also discloses a method of capturing and removing a thrombus from a blood vessel in a human, comprising: 
advancing an inner catheter having a thrombus engagement member to a thrombus in the blood vessel (the atherectomy device as disclosed by Andrews in combination with Fig. 1 of Larson’s drawings); 
positioning an outer catheter 28 or 14 in the blood vessel such that a distal end of the outer catheter is proximal to the thrombus in the blood vessel (Fig. 1 of Larson reference shows the filter 16 is position proximal to the working site. Fig. 4 of Andrews reference shows the outer catheter 40 is position proximal to the working site); 
deploying a filter body having a braided mesh (filter 16 of Larson as modified by Miller, see rejection of claim 21 above) with a tapered proximal end portion and an open distal end such that the open distal end of the filter body self-expands to a diameter of the vessel at a location between the distal end of the catheter and the thrombus (Larson: Figs. 1-2 and para [0019]-[0020] and see rejection of claim 21 above); 
expanding the thrombus engagement member and moving the thrombus engagement member linearly such that it engages and disrupts the thrombus (Fig. 4 and Figs. 7-8 of Andrews reference); and capturing thrombus material with the filter body 16 (para [0008] of Larson reference) and holding the capture thrombus material in the filter body while the filter body is withdrawn from the blood vessel (Larson: para [0022], para [0026]: “Using pull cord 30 to collapse filter 16 allows the clinician to apply force to collapse filter 16 essentially at distal end 26 to contain debris within filter 16 during retrieval.”).

Referring to claim 26, the modified system of Larson discloses the method of claim 25, further comprising moving the thrombus engagement member of Andrews linearly while it is engaged with the thrombus (Figs. 4 and 7-10 of Andrews reference). 

Referring to claim 27, the modified system of Larson discloses the method of claim 25, wherein expanding the thrombus engagement member comprises expanding the thrombus engagement member such that it engages the blood vessel wall (Fig. 11 of Andrews reference shows element 53 of the thrombus engagement member engages the blood vessel wall).

Referring to claim 28, the modified system of Larson discloses the method of claim 25, wherein expanding the thrombus engagement member comprises expanding the thrombus engagement member to suit the diameter of the blood vessel (Andrews: col. 1, ln 60-65).
 
Claims 29-30 are rejected under 35 U.S.C. 103 as unpatentable over Larson (US 2003/0216774, which is cited in the most recent Office Action) in view of Tu (US 6,068,645).
  
Referring to claims 29-30, Larson discloses a method of capturing and removing a thrombus from a blood vessel without utilizing thrombolytic drugs, the method performed using a thrombectomy device (attention is directed to paragraphs [0016]-[0017]. Based on the disclosures in the paragraphs [0016]-[0017] examiner contends that one of ordinary skill in the art will understand that the device 18 as disclosed by Larson is an atherectomy device) sized for percutaneous advancement through a blood vessel and the thrombectomy device comprising a tubular sheath 28 (Figs. 1-2), an outer catheter 14, a self-expanding filter body 16 (Figs. 1-2, para [0019]-[0020])  coupled to a distal end of the outer catheter 14, and an inner catheter 18, and the method comprising: 
inserting the sheath 28 through an access site and into the blood vessel (Figs. 1-2, para [0031]-[0032]); 
advancing the inner catheter 18 until a distal end portion of the inner catheter is positioned adjacent the thrombus (Fig. 1-2 and para [0032]); 
releasing the self-expanding filter body 16 from a distal end of the sheath for allowing the filter to self-expand within the blood vessel at a location distal to the sheath and proximal to the thrombus, the filter body having a tapered proximal end portion and an open distal end, the filter body formed with a permeable nickel-titanium mesh structure (Larson: para [0020]-[0021]), the filter body having an interior volume shaped for capturing thrombus material, and the filter body having an exterior surface shaped for contacting an inner wall of the blood vessel (Fig. 1); 
dislodging the thrombus from the blood vessel through movement of the inner catheter 18 (the atherectomy device is designed for removing clot material, thus, the process of removing clot material will generate thrombus); 
capturing thrombus material within the filter body (Larson: claim 18); 
collapsing the filter body by retracting the filter body back into the sheath (para [0022] and [0025]); and 
removing the thrombectomy device from the blood vessel with the thrombus material contained within the collapsed filter body (para [0025]).
Larson discloses that “Heart and vascular disease are majors problem in the United States and throughout the world. Conditions such as atherosclerosis result in blood vessels becoming blocked or narrowed.” (para [0004]). Larson discloses the invention substantially as claimed except for disclosing the method is for capturing and removing a thrombus from a peripheral blood vessel.
However, in the same field of endeavor, which is a filter system and method for removing blood clots from a blood vessel (Abstract), Tu discloses blood vessel embolism is a major cause of mortality and morbidity in the United States, particularly when blood vessel embolism occurs in a pulmonary vein, a coronary artery or venous vessel (col. 1, ln 17-22 and col. 2, ln 45-50). Based on the disclosures by Larson and Tu, examiner contends that one of ordinary skill in the art will understand that atherosclerosis result in blood vessels becoming blocked or narrowed can occurred in any blood vessel. Therefore, it would have been obvious to one of ordinary skill in the art to have suggested the surgeon to try to use the system of Larson in a peripheral blood vessel such as a large vein to treat atherosclerosis or deep vein thrombosis.
 
Claim 31 is rejected under 35 U.S.C. 103 as unpatentable over Larson (US 2003/0216774) in view of Tu (US 6,068,645) as applied to claim 28 above and further in view of Miller et al. (US 5,549,626).

Referring to claim 31, the modified method of Larson discloses the method of claim 29, but fails to disclose wherein the filter body 16 is a braided mesh. However, in the same field of endeavor, which is a blood filter for removing thrombus from a blood vessel, Miller discloses a self-expanding filter body 13 including a permeable braid mesh configured for blood to pass therethrough and having a proximal end portion with a tapered shape and an open distal end sized and the proximal end portion of the self-expanding filter body 13 is attached to the distal end portion of the catheter 17 (Figs. 2-4, col. 4, ln 37-44: “the filter may be deployed by pushing the inner catheter 17 so as to expel the filter from the stationary outer catheter 14 or it may be deployed by pulling the outer catheter 14 while holding the inner catheter 17 stationary. In either case, once the filter braid is free of the constraint of the outer catheter 14, it will expand into a funnel-like shape, expansion of the proximal portion of the filter being prevented by its attachment to the distal end of the inner catheter 17.”) Apparently, the advantage of making the mesh body from braid process is to impart stability to the mesh body in the expanded configuration (in col. 4, ln 48-50 Miller suggests the filter can be made by the braiding process as disclosed in US 4,655,771. In col. 2, ln 23-28 of US 4,655,771, which is issued to Wallsten, discloses “it is preferred to arrange the crossing thread elements in such a manner as to form a sort of braided configuration which may be varied as desired and for example imitate some known type of weaving, for example according to the principle of a plain weave. The object of this is to impart to the tubular body the necessary stability.”)
Therefore, it would have been obvious to one of ordinary skill in the art to have made the mesh of self-expanding filter body of Larson from a braiding process as suggested by Miller to improve the stability of the filter when the filter is in an expanded configuration.

Claims 32-33 are rejected under 35 U.S.C. 103 as unpatentable over Larson (US 2003/0216774) in view of Tu (US 6,068,645) as applied to claim 29 above and further in view of further in view of Andrews (US 5,154,724).
Referring to claims 32-33, the modified method of Larson discloses the method of claim 29 but fails to disclose wherein an expandable member is provided along a distal end portion of the inner catheter and the expandable member is manipulated to dislodge the thrombus from the blood vessel. 
However, in the same field of endeavor, which is an atherectomy device for removing a vascular thrombus from a blood vessel of a patient, Andrews discloses the advantages of the incrementally expandable cutter is to overcome the problems of time consuming because of using a series of cutting device of varying size and high risk to patient due to repeating inserting and removing of the cutting devices from the patient (Figs. 4 and 7-8, col. 1, ln 40-54), thereby, reducing the risk and the length of the operation. Therefore, it would have been obvious to one of ordinary skill in the art to have used the atherectomy device as suggested by Andrews with the system of Larson so that it too would have the same advantages.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN V NGUYEN/Primary Examiner, Art Unit 3771